Citation Nr: 0413549	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  00-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for variously diagnosed 
thoracic and lumbar spine disorders, claimed as secondary to 
service-connected disabilities.  

2.  Entitlement to a rating in excess of 10 percent for left 
S1 radiculopathy and peripheral neuropathy of left lower 
extremity.

3.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound left thigh.  

4.  Entitlement to a compensable rating for residuals of 
gunshot wound of the buttocks.  

5.  Entitlement to a compensable rating for residuals shell 
fragment wound, left thorax.

6.  Entitlement to a compensable rating for residuals shell 
fragment wound, right thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  

This matter comes before the Board from a September 2000 
rating decision of the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In November 2003, a Travel Board hearing was held before the 
Veterans Law Judge signing this document.  A transcript of 
the hearing testimony has been associated with the claims 
file.

At the November 2003 Travel Board hearing, the veteran 
withdrew his appeal of entitlement to service for 
arteriosclerotic vascular calcification and hyperlipidemia, 
claimed as secondary to service-connected disabilities.  
Therefore, those issues are not before the Board and will not 
be addressed in this decision.

This service connection issue will be considered in the 
REMAND section below.
FINDINGS OF FACT

1.  The neurological impairment of the left lower extremity 
is manifested by some decreased sensation in the left lower 
extremity; more than mild symptoms of incomplete paralysis of 
the sciatic nerve is not demonstrated.

2.  The service-connected residuals shell fragment wound of 
the left thigh are shown to be productive of a disability 
picture that now more nearly approximates that of moderately 
severe muscle disablement to Muscle Group XIII.

3.  The veteran's residuals of gunshot wounds, buttocks are 
manifested by subjective complaints of pain.  No more than 
slight muscle damage to Muscle Group XVII has been 
demonstrated.

4.  A posterior scar of the left buttock resulting from a 
gunshot wound is tender to palpation.

5.  The veteran's residuals of shell fragment wound, left 
thorax are currently manifested by no subjective complaints 
and no objective evidence of scar or functional disability.  
No more than slight muscle damage is shown to Muscle Group 
II.

6.  The veteran's residuals of shell fragment wound, right 
thigh are currently manifested by no subjective complaints 
and no objective evidence of scar or functional disability.  
No more than slight muscle damage to Muscle Group XIII has 
been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left S1 radiculopathy and peripheral neuropathy of left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic 
Code 8520 (2003).

2.  The criteria for the assignment of a 30 percent rating, 
but no more, for the service-connected residuals of shell 
fragment wound of the left thigh are met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.56, 4.73 Diagnostic Code 5313 (2003).

3.  The criteria for an increased, compensable, evaluation 
for residuals of shell fragment wound of the right buttock 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.56, 4.73 Diagnostic Code 5317 (2003).

4.  A separate 10 percent disability evaluation for residuals 
of 45 caliber gunshot wounds, left buttocks is warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).

5.  The criteria for an increased, compensable, evaluation 
for residuals of shell fragment wound of the left thorax are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.56, 4.73 Diagnostic Code 5302 (2003).  

6.  The criteria for a compensable rating for the service-
connected residuals of shell fragment wound of the right 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.56, 4.73 
Diagnostic Code 5313 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to the 
issues decided herein.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the November 
2000 and February 2003 Statements of the Case (SOCs), 
February 2003 Supplemental Statements of the Case (SSOC), 
August 2001 letter, and associated correspondence issued 
since the appellant filed his claims, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  He was advised that, 
if he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the February 2003 
SOC and SSOC.  In addition, the appellant was advised of the 
specific VCAA requirements in the February SOC and SSOC.  It 
thus appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  
The February 2003 SOC and SSOC in essence lays out that any 
evidence the veteran has should be identified for the VA to 
obtain or sent to the VA by the appellant.  Thus the 4 
provisions of notice cited in Pelegrini have been essentially 
met.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Factual Background

A review of the service medical records show that in 1944, 
the veteran sustained superficial wounds to the posterior 
aspects of both thighs and posterior aspect of the left 
thorax when a nitrostarch demolition charge exploded nearby.  
In 1945, he sustained an accidental gunshot wound when a .45 
caliber pistol discharged a bullet.  Review of the records 
reveals that there was superficial involvement of both 
buttocks and that an x-ray revealed the bullet just below the 
skin.  It was removed.  The records variously describe the 
wound as entering from the right to the left, then again some 
say from the left to the right.  The amount of damage is 
described similarly throughout.  

The veteran was accorded a VA examination in October 1954.  
The diagnoses were residuals, gunshot wound, both buttocks, 
mild and residuals cicatrix, posterior aspect, left thigh, 
mild.  

The veteran was accorded a VA examination in November 1982.  
The diagnosis was status post shrapnel injury, left posterior 
thigh.  The examiner opined that the veteran had minimal 
evidence of impairment.  

The veteran was accorded a VA examination in February 1989.  
A physical examination revealed a round flat scar, right 
buttock, upper inner aspect, and one centimeter.  There was a 
three-centimeter scar middle of left buttock.  Left posterior 
thigh, posterior lateral had a circular three-centimeter 
flat, depressed scar.  Gait and station were within normal 
limits.  There was no atrophy of muscles of the lower 
extremities and no demonstrable weakness.  There was patchy 
hyperthesia, primarily left leg and also knee.  Deep tendon 
reflexes were present, both right and left.  

VA treatment records dated from February 1988 to January 1989 
show that the veteran was seen with complaints of numbness in 
the left toes and pain in the hips.  The diagnosis was 
peripheral neuropathy.  

The veteran underwent nerve conduction studies in August 1999 
that revealed absent sensory compound action potential of 
bilateral sural nerves; nerve conduction velocity of left 
common peroneal and left tibial nerves were slower than 
normal with decreased amplitude of compound muscle action 
potential; and nerve conduction velocity of the right common 
peroneal and right tibial nerves were normal but had 
decreased amplitude of compound muscle action potential.  He 
underwent an electromyography studies in August 1999 that 
revealed left paraspinal muscle from level L3-S1 was normal 
and the left lower extremity muscles revealed decreased 
insertional activities and decreased motor recruitment in 
extensor digitorum brevis and left abductor hallucis muscles.  

The veteran was accorded a VA joints examination in January 
2000.  He complained of left hip pain, weakness, and 
stiffness as well as left leg fatigability and lack of 
endurance.  He experienced flare-ups daily.  On examination, 
there was tenderness to the range of motion of the right 
lower extremity.  There was a decrease in left hip flexion 
and abduction.  The left knee revealed normal range of 
motion.  There was no atrophy of the lower extremity.  His 
gait was with a slight limp to the right.  The diagnoses were 
paralysis of sciatic nerve, peripheral neuropathy, left/right 
femur osteoarthritis, left/right hip osteoarthritis, and 
degenerative lumbosacral spine.  

The veteran was accorded a peripheral nerves examination in 
January 2000.  He reported that flare-ups were associated 
with pain, weakness, and numbness of his left hip and left 
lateral thigh.  Ibuprofen help to relieve some of the pain.  
He reported that both legs had no reflexes.  He experienced 
pain on his left hip to his left thigh.  A physical 
examination revealed sciatic nerve impairment.  The Romberg 
test was negative.  The veteran was able to tandem walk with 
some unsteadiness.  He could tolerate heel walking.  He had 
difficulty toe walking.  He was able to squat halfway.  There 
was no knee jerk or tendon Achilles reflex.  He could feel 
pressure and sensation on the great toes instead of 
vibration.  There was sensation to pinprick and monofilament 
of the lower extremity except on the left lateral area.  
There was decreased sensation of pinprick on the left foot.  
Electromyograph performed in August 1999 revealed peripheral 
neuropathy of the lower extremities.  

The veteran was accorded a VA scars examination in January 
2000.  A physical examination revealed the following: a scar 
4x1 centimeter, 12 inches up from the popliteal area, left 
thigh.  A 2-centimeter irregular scar at the left outer 
popliteal area.  A buttock scar on the right was 2x1 along 
the middle of the buttock around L5.  There was a left 
buttock scar, which was perpendicular at the middle of the 
left buttock 4x1/2.  The right buttock scar was 2x1x1.  There 
was no tenderness to palpation on the scars except for the 
left buttock.  There was no adherence of the scars.  The 
texture was unremarkable.  There was no ulceration or 
breakdown of skin.  There was slight depression on the left 
buttock and left posterior of the thigh.  There was no 
disfigurement.  The diagnoses were multiple scars of the 
lower extremities as a result of explosive fragments, 
peripheral neuropathy, scar of the left thorax, but not 
visible.  

II.  General Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003). Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2003).

III.  Entitlement to an increased rating for 
left S1 radiculopathy and peripheral neuropathy
of the left lower extremity

The veteran's service-connected peripheral neuropathy is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Under that code, an 
evaluation of 10 percent is for mild incomplete paralysis. A 
20 percent rating requires moderate incomplete paralysis, and 
a 40 percent rating requires moderately severe incomplete 
paralysis of the sciatic nerve.  The next higher evaluation 
of 60 percent requires severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation requires complete paralysis of the sciatic nerve, 
in which the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

General rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When involvement is wholly sensory, the rating should 
be for the mild, or, at most, the moderate degree.

The relevant evidence of record for the claim for an 
increased rating for nerve damage is limited to the VA 
peripheral nerves examination in January 2000, which 
indicated that the veteran complained of pain and weakness 
and numbness of the left hip to the left thigh.  However, as 
noted below, the veteran's muscle weakness and pain are 
separately evaluated under criteria relating to muscle 
disability, and it may not be evaluated as a nerve injury 
simultaneously.  See 38 C.F.R. § 4.14 (2003).  The examiner 
noted decreased sensation involving the left lower extremity, 
but this is the only manifestation described that is 
exclusively attributable to the partial paralysis of the 
sciatic nerve, as opposed to the muscle injury that is 
separately evaluated.  The veteran was able to feel pressure 
and sensation on the great toes instead of vibration.  There 
was sensation to pinprick and monofilament of the lower 
extremity except on the left lateral area.  The clinical 
findings show, at best, incomplete paralysis that is 
manifested by mild symptomatology, the criteria for the 
currently assigned 10 percent evaluation.

Neurological conditions are to be evaluated based upon the 
impairment of motor, sensory, or mental functioning.  38 
C.F.R. § 4.120 (2003).  The veteran's motor function of the 
left leg is evaluated under his muscle disability rating and 
may not be separately evaluated as a nerve disorder.  See 38 
C.F.R. § 4.14.  There is no evidence that the sciatic nerve 
affects mental functioning.  Accordingly, the Board looks to 
the evidence to determine what type of sensory impairment is 
attributable to the injury to the sciatic nerve.  The medical 
evidence is that the impairment clearly attributable to this 
injury is decreased sensation to pinprick on the left leg and 
foot.  When the impairment is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree. 38 
C.F.R. § 4.124a (2003).

As the only manifestation of the veteran's incomplete 
paralysis of the sciatic nerve is decrease sensation in the 
left foot, the involvement is wholly sensory, and the Board 
finds this to be mild, in accordance with the rating 
guidelines.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.

IV.  Entitlement to an increased rating for
shell fragment wound, left thigh

In accordance with the rating schedule, the RO evaluated the 
veteran's disability pursuant to Diagnostic Code 5313, which 
provides evaluations for disability of muscle group XIII.  
The function of these muscles are as follows: Extension of 
hip and flexion of knee; outward and inward rotation of 
flexed knee; acting with rectus femoris and sartorius (see 
XIV, 1, 2) synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley action at 
knee joint.  The muscles include the posterior thigh group, 
and hamstring complex of 2-joint muscles: (1) Biceps femoris; 
(2) semimembranosus; (3) semitendinosus.  Muscle disability 
under this provision is evaluated as follows: slight (0 
percent); moderate (10 percent); moderately severe (30 
percent); and severe (40 percent).  See 38 C.F.R. 4.73, 
Diagnostic Code 5313 (2003).

Pursuant to 38 C.F.R. § 4.56 (2003), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2002).

The evidence of record shows that the veteran sustained an 
extensive wound in the posterior region of the left thigh.  
The records show that the veteran's wound was debrided.  He 
was hospitalized without evidence of residuals of debridement 
or prolonged infection.  

The Board finds that the wound appears to have caused some 
muscle loss and related nerve damage to the left leg.  After 
consideration of all the evidence, the Board finds, given the 
veteran's current complaints of left thigh pain and 
progressive difficulty with ambulation, that the service- 
connected residuals of the shell fragment wound of the left 
thigh are productive of a disability picture that more nearly 
approximates that of moderately severe muscle impairment.  
There is also some non-service-connected joint pathology at 
issue, but with resolution of reasonable doubt as to this 
issue, a 30 percent rating can be assigned.

The evidence, however, does not show manifestations in the 
area of the posterior left thigh that produce severe muscle 
impairment or injury to support a 40 percent rating under 
Diagnostic Code 5313.  There were no demonstrated fractures.  
There have been no objective findings contemplated for a 
severe rating.  None of the signs of severe muscle injury 
listed in 38 C.F.R. § 4.56 is demonstrated.  

Here, the claim is granted to the extent indicated.  38 
C.F.R. § 4.7. Accordingly, a 30 percent rating is warranted 
for the service-connected residuals of the lacerating wound 
of the left thigh.

V.  Entitlement to a compensable rating for
residuals of .45 caliber gunshot wound, buttocks

Service connection for residuals of gunshot wounds, buttocks 
were granted via a rating decision of November 1973.  A 
noncompensable evaluation was assigned.  In November 1999 the 
veteran claimed that his wounds warranted an increased 
disability rating.

The Rating Schedule provides a zero percent rating for slight 
injury to muscle group XVII, the pelvic girdle group 2, 
(gluteus maximus, gluteus medius and gluteus minimus).  A 20 
percent rating is provided where there is moderate muscle 
injury.  A 40 percent rating is provided where there is 
moderately severe muscle injury.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73 Diagnostic Code 5317 (2003).

The record shows that the veteran sustained gunshot wounds of 
both buttocks during service.  There is nothing in the record 
to indicate that those wounds were more than superficial, or 
that there are any residuals thereof which are productive of 
functional limitation or otherwise negatively impact on the 
veteran's disability.  With regard to the muscles of muscle 
group XVII there is no indication of cardinal signs or 
symptoms of muscle disability.  Therefore, a compensable 
evaluation is not warranted on the basis that no more than 
slight muscle damage has been shown.  

The report of a VA scars examination, conducted in January 
2000, shows that the veteran reported no pain in the affected 
areas at the time of examination.  The examination showed 
tenderness to palpation of the scar on the left buttock with 
slight depression.  The scar was nonadherent, unremarkable in 
texture, with no evidence of tissue loss or limitation of 
function.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

In the case at hand, the January 2000 VA examiner found that 
the left posterior scar was tender to palpation.  Therefore, 
the Board concludes that a 10 percent rating is warranted for 
a tender scar, buttocks.  

VI.  Entitlement to a compensable evaluation for 
residuals shell fragment wound, left thorax 

Service connection for residuals of shell fragment wounds, 
left thorax was granted via a rating decision of October 
1954.  A noncompensable evaluation was assigned.  In November 
1999 the veteran claimed that his wounds warranted an 
increased disability rating.

The veteran's residuals of a shell fragment wound to the left 
thorax been evaluated as noncompensable under Diagnostic Code 
5302, which sets forth the criteria for evaluating injuries 
to Muscle Group II, which includes the rhomboid muscle of the 
upper back.  The function of this muscle group is described 
in Diagnostic Code 5302 as depression of the arm from 
vertical overhead to hanging at side (1, 2); downward 
rotation of the scapula (3, 4); 1 and 2 act with Group III in 
forward and backward swing of the arm with (1) being the 
pectoralis major II (costosternal), (2) being the latissimus 
dorsi and teres major, (3) being the pectoralis minor, and 
(4) being the rhomboid.  Under this Diagnostic Code, a 40 
percent disability evaluation is assigned when there is 
evidence of severe impairment in the muscle group of the 
dominant arm; a 30 percent evaluation is assigned for 
moderately severe impairment of the dominant arm; a 20 
percent evaluation is assigned when there is evidence of 
moderate impairment in either arm; and, a noncompensable 
evaluation is assigned for slight impairment of Muscle Group 
II in either arm.  38 C.F.R. § 4.73, Diagnostic Code 5302.

After careful review of the entire evidence of record in an 
effort to clarify the nature and extent of the veteran's 
service-connected residuals of shell fragment wound, left 
thorax, involving Muscle Group II, the Board finds that the 
evidence of record fails to provide any basis for a 
compensable evaluation for this disability.  The clinical 
evidence consistently shows this disability to be only 
slightly, if at all, disabling.  In this regard, the history 
of the veteran's residuals of shell fragment wound, left 
thorax does not include reports of complaints of one or more 
of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after use, 
affecting the particular functions controlled by the alleged 
injured muscles.  While the evidence of records shows mild 
osteoarthritis, left shoulder, the medical evidence of record 
fails to document any indication that this is related in any 
way to the residuals of the shell fragment wound, left 
thorax.  Moreover, there is no objective evidence of any loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue.  As 
such, the Board finds that entitlement to a compensable 
rating under Diagnostic Code 5302, which contemplates 
moderate muscle damage, is not warranted.

The Board notes most recently, the veteran claimed a scar of 
the left thorax, however the January 2000 VA examination 
report revealed no visible scar.  As such, a separate rating 
for the scar is not appropriate.  

VII.  Entitlement to a compensable rating for 
residuals, shell fragment wound, right thigh

The current noncompensable rating for the right thigh wound 
residuals is assigned under 38 C.F.R. § 4.73, Code 5313 for 
injury of Muscle Group XIII.  Impairment under this code is 
rated 0 percent when slight, 10 percent when moderate, and 30 
percent when moderately severe.  The current rating is 
protected.  The medical evidence shows no right thigh muscle 
impairment at the present time.  

After careful review of the entire evidence of record in an 
effort to clarify the nature and extent of the veteran's 
service-connected residuals of shell fragment wound, right 
thigh involving Muscle Group XIII, the Board finds that the 
evidence of record fails provide any basis for a compensable 
evaluation for this disability.  The clinical evidence 
consistently shows this disability to be only slightly, if at 
all, disabling.  In this regard, the history of the veteran's 
residuals of shell fragment wound, right thigh does not 
include reports of complaints of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after use, affecting the particular 
functions controlled by the alleged injured muscles.  

Moreover, there is no objective evidence of any loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue.  As such, the 
Board finds that entitlement to a compensable rating under 
Diagnostic Code 5313, which contemplates moderate muscle 
damage, is not warranted.

The weight of the credible evidence shows that service- 
connected residuals of a shell fragment wound of the right 
thigh are not compensable.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
benefit of the doubt is not applicable, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Additionally, the January 2000 VA examination revealed no 
visible scar.  As such, a separate rating for the scar is not 
appropriate.  


ORDER

Entitlement to a rating in excess of 10 percent for left S1 
radiculopathy and peripheral neuropathy of left lower 
extremity is denied. 

An increased rating of 30 percent for the service-connected 
residuals of the shell fragment wound, left thigh is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.

Entitlement to a 10 percent rating for a tender and painful 
scar, buttocks is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.

Entitlement to a compensable rating for residuals shell 
fragment wound, left thorax is denied.  

Entitlement to a compensable rating for residuals shell 
fragment wound, right thigh is denied.  


REMAND

Upon review of the record, it is determined that additional 
development is needed on the issue of service connection for 
disabilities of the thoracic and lumbar spine, claimed as 
secondary to service-connected disabilities.  

In this case, private medical records dated in October 1972, 
October 1973, and July 1981 from the Lafayette Medical 
Center, P.A. (Dr. D.) have been associated with the claims 
file, these records address the issues on appeal, however it 
does not appear that the RO considered these records in 
adjudicating the veteran's claim of entitlement to service 
connection for thoracic and lumbar spine claimed as secondary 
to service-connected disabilities.  Therefore, upon review of 
the evidence, the RO should readjudicate the claims above.

Additionally, the veteran has not had a VA examination in 
connection with the current claim.  The veteran is hereby 
advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim. See 38 C.F.R. § 3.655 (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the veteran.  Prior to arranging for the veteran to undergo 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records from any 
other source(s) or facilities identified by the veteran.

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000.  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, the case is therefore REMANDED for the following 
development. 

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities at which the veteran has been 
treated and from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative should be so notified and 
afforded the opportunity to submit the 
requested evidence.  

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination.  
The examination should include pertinent 
orthopedic findings and be sufficient to 
render a nexus opinion.  All indicated 
tests and studies should be performed, 
and all clinical findings reported in 
detail.  The examiner should review the 
claim folder, examine the veteran, and 
render an opinion, with degree of 
probability expressed in terms of is it 
as likely as not, as to whether any 
current thoracic and lumbar spine 
disabilities are related to the veteran's 
service-connected disabilities.  If no 
such relationship can be determined, or 
if non-service connected joint or other 
pathology is the cause of the back 
impairment, that too should be set forth 
in the claims folder.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

3.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority as 
appropriate.

If any benefit sought on appeal remains denied, the RO must 
furnish the veteran and his representative an appropriate 
SSOC and clear reasons and bases for the RO's 
determination(s)), and afford them the requisite time period 
for response before the claims file is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



